UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2010 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) United States 0-50801 84-1655232 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 803 Main Street, Willimantic, Connecticut06226 (Address of principal executive offices, including zip code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. OnJuly 28, 2010, SI Financial Group, Inc. (the “Company”), the holding company for Savings Institute Bank and Trust Company, announced its financial results for the three and six months ended June 30, 2010.The press release announcing financial results for the three and six months ended June 30, 2010 is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:Not applicable (b)Pro Forma Financial Information:Not applicable (c)Shell Company Transactions:Not applicable (d)Exhibits NumberDescription 99.1Earnings Release Dated July 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SI FINANCIAL GROUP, INC. Date: July 28, 2010 By: /s/Brian J. Hull Brian J. Hull Executive Vice President, Chief Financial Officer and Treasurer
